Citation Nr: 1548986	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for sensory polyneuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the RO that, in pertinent part, granted service connection for hypoesthesia of right leg, S1 nerve root irritation, evaluated as 10 percent disabling effective February 13, 2006.  The Veteran timely appealed for a higher initial rating.

In April 2011, the Veteran testified during a hearing before a former Veterans Law Judge.  In June 2011, the Board remanded the matter for additional development.  In April 2012, the Board granted an initial 20 percent, but no higher, evaluation for sensory polyneuropathy of the right lower extremity, effective February 13, 2006.

The Veteran appealed the April 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for readjudication.  Judgment was entered in September 2013.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

In November 2013, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge who conducted the April 2011 Board hearing and that he had the right to another Board hearing.  In April 2014, the Veteran's attorney declined the offer for another hearing.

In May 2014, the Board denied the Veteran's claim for a disability rating in excess of 20 percent for service-connected sensory polyneuropathy of the right lower extremity.  The Veteran again appealed to the Court.

In a June 2015 order, the Court granted the parties' joint motion for partial remand, vacated the May 2014 Board decision, and remanded the matter to the Board for additional proceedings consistent with the Court's order.  Subsequently, the matter was returned to the Board.

The Board notes that the matter on appeal for entitlement to a TDIU, which had been remanded by the Board in May 2014, remains pending at the Agency of Original Jurisdiction (AOJ); and as the AOJ is taking action on the matter, the Board will not take jurisdiction over the matter at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from February 13, 2006, to March 31, 2011, the Veteran's sensory polyneuropathy of the right lower extremity has been manifested primarily by sensory deficits of the right lower extremity equivalent to, at most, moderate incomplete paralysis of the sciatic nerve; motor weakness, trophic changes, or excruciating pain equivalent to moderately severe incomplete paralysis of the sciatic nerve has not been demonstrated. 

2.  For the period from April 1, 2011, the Veteran's sensory polyneuropathy of the right lower extremity has been manifested primarily by motor weakness and sensory deficits of the right lower extremity equivalent to, at most, moderately severe incomplete paralysis of the sciatic nerve; severe incomplete paralysis of the sciatic nerve with marked muscular atrophy has not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for sensory polyneuropathy of the right lower extremity, for the period from February 13, 2006, to March 31, 2011, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a Diagnostic Code 8520 (2015).

2.  The criteria for a 40 percent, but no higher, disability rating for sensory polyneuropathy of the right lower extremity, for the period from April 1, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Initial Rating Claim

Service connection has been established for sensory polyneuropathy of the right lower extremity.  The RO has evaluated the Veteran's disability by analogy under Diagnostic Code 8520 as 20 percent disabling based on moderate incomplete paralysis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity. A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity. A 60 percent evaluation is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, the Veteran described worsening radiculopathy of the right leg and foot.  In February 2007, he described numbness at times in his right leg.  In July 2009, he described both legs as dragging, left more than right.  The Board finds the Veteran's statements to be credible.

Here, there is longstanding evidence of chronic root compression syndrome involving the right lower extremity, manifested by an absent Achilles reflex and sensory disturbance and subjective complaints of pain and numbness.  The Veteran reportedly took pain medication intermittently.  Records show a history of low back pain related to a severe fall in active service, with subsequent right lateral hip/thigh/calf/foot numbness along with some hip region pain in 2006.  Electromyograph conducted in July 2006 shows evidence suggesting some S1 irritation on the right side.

The report of a May 2007 VA examination reflects that the Veteran had not been incapacitated in any way within the last year, and that his flare-ups of low back pain have not lasted more than 48 hours.  He reported no problems walking on his heels or the balls of his feet, and reported having full control of his bladder and bowel movements.  He reported pain radiating down his right leg and going all the way down to his toes.

On examination in May 2007, the Veteran walked with a normal gait and did not use an assistive device.  Leg raising test was positive at 45 degrees on the right side.  There was no evidence of any muscle wasting or muscle weakness of the right lower limb.  Cranial nerves II through XII were intact.  Deep reflexes bilaterally were present, equal, and normal except for an absent ankle reflex on the right side-suggestive of S1 irritation.  Sensory examination showed a decreased appreciation of pain and touch in the S1 of the right leg and definite hypoesthesia.  There was no evidence of any foot drop and no muscle wasting.  Ankle joints appeared intact.  

In August 2007, the Veteran reported right leg numbness with standing still or sitting too long.  Clinical evaluation at the time revealed strength was 5/5 throughout the lower extremity.  Deep tendon reflexes were 0 at right knee and 1+ at right ankle.  There was mild tenderness to palpation over the S1 junction.  X-ray reports, dated in July 2007, revealed a grade 2 spondylolisthesis of L5 on S1 with advanced associated changes of degenerative disc disease spondylolisthesis.  Remaining levels were within normal limits.  Examination was stable in comparison with May 2006 evaluation.  Records show the Veteran revealed hesitancy about surgery and post-operative rehabilitation; and the physician discussed the Veteran's age and comorbidities that may eventually preclude the possibility of surgery.  Medical management with physical therapy was determined as appropriate at the time.
 
Private records, dated in July 2008, reveal that the Veteran had been previously successfully treated with physical therapy.  He reported that his right leg had significantly worsened over the course of the past several months, and that he had constant pain radiating down the side of his right leg to his calf.  He also complained that his right leg was constantly numb.  He did not complain of any weakness in the right lower extremity.  On examination, the Veteran was able to walk with a reciprocal gait; and he was able to walk on his toes.  Motor strength in all lower extremity motor groups was 5 out of 5.  Reflexes were two out of 4, and symmetric at the knees.  Ankle reflexes were zero out of 4 and symmetric.  The Veteran had negative straight leg raises.  The physician offered an MRI and subsequent epidural steroid injection, which the Veteran wished to stay away from for the time being.  Records show that he currently felt his symptoms were tolerable.
   
The report of an April 2009 VA examination reflects complaints of pain radiating down the right leg at the course of the sciatic nerve in particular.  The Veteran reported numbness from the right knee down to the tips of the toes.  He reportedly could walk one-quarter block, and had to stop then or at five minutes or less.  He reportedly could sit without limit, provided he could change body position frequently.  He could stand no more than five minutes.  He used a brace periodically.  Bladder and bowel function were normal.  

In April 2010, the Veteran reported increasing pain in his right leg; and that he was not able to move as well as in the past.  In October 2010, the Veteran was treated for exacerbation of low back pain; he also reported more leg pain, right greater than left.  Records show that the Veteran took stronger medications for his low back pain, and now was willing to consider surgery if it could fix his condition.

On April 1, 2011, the Veteran testified that the numbness in his legs had not caused him to fall down totally, in that he caught himself; and that VA had recommended that he use a walking device to keep from falling.  The Veteran testified that in the last two years his gait had become more abnormal, and that he could not walk a straight line and tended to wobble.

The Veteran underwent a VA examination on August 17, 2011.  He reported taking medications for his low back pain and bilateral lower extremity pain, which were helpful.  He reportedly was independent with activities of daily living, although reported increasing difficulty dressing his lower extremities-e.g., putting on and removing socks and shoes.  He reportedly used no assistive device-specifically, no brace, cane, or walker.  He still drove, which was limited due to his low back pain and the need for "frequent stops" to stretch his back.  Sitting was limited to 15-to-20 minutes, due to low back pain and bilateral lower extremity pain; standing, likewise, was limited to 10 minutes.  He could walk a distance of one-half mile, which took two hours.  He walked daily on a treadmill-specifically, walking three minutes and resting six minutes, up to a distance of one-half mile.  His ability to walk had diminished over the past year.  He avoided climbing stairs, kneeling, squatting, and bending and lifting below the waist-all due to his low back pain and bilateral lower extremity symptoms.

Specifically with regard to the right lower extremity, the Veteran reported experiencing pain that radiated from the low back down the posterior limb and into the arch of the foot.  The episodes of radicular pain lasted between 5 and 30 minutes, and responded to change of position.  The Veteran also reported numbness in the same distribution of his radiating pain.  He did not report paresthesias, and did not report any foot drop.  He did report a few occasions during the past year where his leg simply had "given out," causing him to fall.  He did not use an assistive device for the condition.  He reported having "very few good days" in the past year, and that the nature of his disease was one of progressive worsening and decline in function.  He reported having flare-ups in low back pain and bilateral lower extremity pain lasting two or three hours.  There has been no physician-prescribed bedrest during the past year, and no bowel or bladder incontinence.  The examiner noted the Veteran's urinary urgency, following his use of blood pressure medication (a diuretic).   

Examination in August 2011 revealed that the Veteran ambulated with a slow gait; there was no limp, foot drop, or foot drag.  He used no assistive device, and moved slowly going from a sitting to standing position.  He required a step stool in order to get onto the examination table.  The Veteran was able to walk on his heels; he was unable to walk on his tiptoes, due to complaints of bilateral leg weakness-worse on the right than the left.  He was able to perform only a single heel raise on the right side due to ankle weakness.  Straight leg raising was positive and caused radiating pain into the right calf.  Deep tendon reflexes were 2/4 bilaterally at the patellar tendons.  Right Achilles deep tendon reflex was absent.  Sensation was intact to vibration, but was decreased to light tough and sharp over the medial, anterior, and lateral distal thigh and posterior leg, and throughout the foot-consistent with L3 to S1 nerve root dermatomes.  In terms of strength, right hip flexion was limited to 4/5 due to pain; and ankle dorsiflexion, great toe extension, and plantar flexion were limited to 4+/5 due to weakness.  There was no atrophy of the lower limbs.  Diagnoses included right moderate sensory and moderate motor L3 through S1 radiculopathy.  The examiner commented that there was weakness, consistent with incomplete paralysis, that was moderate at the right L3-S1 nerve root levels.  

In March 2014, a Board-certified orthopaedic surgeon conducted an independent expert medical review of the Veteran's treatment records-including prior VA examinations and lay statements.  With regard to the right lower extremity, the expert found that the Veteran experienced radiation of pain down the posterior right lower limb into the arch of the foot; and experienced numbness in the same distribution as the pain.  Neurological findings included moderate right L3-S1 as demonstrated by decreased sensory motor radiculopathy in the L3-S1 nerve root dermatomes; and decreased strength in the L3-S1 nerve root myotomes, absent Achilles tendon reflex, and positive straight leg raise.  Most significantly, the Veteran had experienced decreased tolerance for walking.  The expert noted that, by 2011, the Veteran experienced a significant loss of sensory modalities in most of his right lower extremity and progressive muscle weakness in both lower extremities; and that given the evidence of progressive neurological deterioration of bilateral lower extremities, a repeat MRI study within six month was recommended for further evaluation and treatment due to anterior shifting of L5 vertebra on the S1 vertebrate.

Records show that the Veteran underwent a VA examination in May 2015.  He reported continuing pain in his lower back and intermittently into the right leg.  He reported decreased sensation intermittently in the lower extremity and overall loss of exercise tolerance.  The Veteran admitted that his loss of exercise tolerance was mostly related to his cardiac condition.  The Veteran described consistently decreased sensation of the whole right foot, from the ankle to toes and encircling the entire foot.  He had intermittent pain into the full circumference of the right leg, from hip to knee, after standing for prolonged periods.  

Examination in May 2015 revealed no muscle atrophy.  Muscle strength testing was 4/5 on right ankle dorsiflexion.  Deep tendon reflexes were normal, except for right ankle which was absent.  Sensory examination was decreased for right foot and toes.  There were no trophic changes.  The Veteran's gait was slow, aided by regular use of a walker.  There was no limp or foot drop.  The examiner found moderate incomplete paralysis of the sciatic nerve, and noted that functional impairment of the right lower extremity was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran was limited to no prolonged walking, standing, or sitting; and was able to walk short distances no more than 50 feet before resting, and needed his walker for stability.

Specifically, with regard to the initial rating period prior to the Veteran's April 1, 2011 testimony, the evidence of record reveals radiculopathy of the right lower extremity manifested primarily by sensory disturbances with sciatic nerve involvement that is characterized by examiners as moderate.  This evidence warrants no more than the currently assigned initial 20 percent disability rating by analogy under Diagnostic Code 8520.  At no time prior to April 1, 2011, is there evidence of motor deficiency or weakness or excruciating pain approximating the criteria for a moderately severe disability rating under Diagnostic Code 8520.  The Veteran walked with a normal gait.  No examiner had found evidence of muscle atrophy or organic changes in the Veteran's gait or otherwise due specifically to radiculopathy of the right lower extremity.  Motor strength in all lower extremity motor groups was 5 out of 5, and there were no trophic changes.  Each examiner, including the independent expert, described the Veteran's sensory deficits involving the sciatic nerve as "moderate".  While the Veteran is competent to describe some sensory deficit and pain in his right lower extremity, the objective evidence on neurological testing weighs against the Veteran's lay reports as to symptoms of moderately severe incomplete paralysis prior to April 1, 2011.  

As of the Veteran's April 1, 2011 testimony, the evidence of record reveals motor weakness, consistent with incomplete paralysis, that is moderate, in addition to significant loss of sensory modalities in the right lower extremity.  This evidence warrants a 40 percent disability rating by analogy under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve.  As shown above, the August 2011 examiner corroborates the Veteran's testimony by identifying motor weakness and radiculopathy of the right lower extremity and involving, primarily, the sciatic nerve.  The independent expert also noted progressive muscle weakness in both lower extremities in 2011.  Hence, the evidence warrants a 40 percent disability rating by analogy under Diagnostic Code 8520.  The Veteran is entitled to a staged rating.

No examiner has identified either severe or complete paralysis of the sciatic nerve of the right lower extremity. There is no evidence at any time of marked muscular atrophy, of foot dangle, or of foot drop; and there is still movement of the Veteran's muscles below the right knee.  Hence, a disability rating greater than 40 percent for sensory polyneuropathy of the right lower extremity is not warranted at any time.  While the independent expert opines that the Veteran's sensory polyneuropathy of the right lower extremity qualifies on a functional basis as "severe with muscular atrophy in 2011, this finding was based on motor weakness and does not approximate the criteria for a 60 percent disability rating by analogy under Diagnostic Code 8520.  

Moreover, a Veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b). The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) and § 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

In this case, the Board has considered whether the issue of entitlement to SMC  based on loss of use of both feet is warranted, as recently contended by the Veteran's attorney.  On close review of the evidence, the Board finds that while the Veteran's disability has resulted in an abnormal gait and does require use of a walker for stability, he still retains function in his feet.  Specifically, the May 2015 examiner found that functional impairment of the lower extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  Again, the Board finds that the May 2015 examiner's opinion based on neurological testing is more probative than lay evidence as to functional loss of use of both feet.
 
Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria.  Specifically, he has sensory disturbances and motor weakness in the right leg involving the sciatic nerve.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout each rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that the evidence is against the award of an initial disability rating in excess of 20 percent for sensory polyneuropathy of the right lower extremity for the period prior to April 1, 2011; and supports the award of a 40 percent, but no higher, disability rating for sensory polyneuropathy of the right lower extremity for the period from April 1, 2011.  


ORDER

For the period from February 13, 2006, to March 31, 2011, an initial disability evaluation in excess of 20 percent for sensory polyneuropathy of the right lower extremity is denied.

For the period from April 1, 2011, a disability rating of no more than 40 percent for sensory polyneuropathy of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


